Exhibit 10.22

Pixelworks, Inc.

2004 Senior Management Bonus Plan

Bonuses for executive officers of the Company are calculated based on attainment
of planned levels of revenue, pro forma operating income and net income in
accordance with U.S. generally accepted accounting principles (“GAAP”), as well
as attainment of specified product goals. Each of the goals is weighted as
follows:

         
Revenue
    25.0 %
Pro Forma Operating Income
    12.5 %
GAAP Net Income
    12.5 %
Operational Goals
    50.0 %
 
   

--------------------------------------------------------------------------------

 

    100.0 %

If all goals are attained, bonuses are calculated as a percentage of each
executive officer’s salary, as follows:

         
President and Chief Executive Officer
    100 %
Chief Operating Officer
    100 %
Vice Presidents
    50 %

If goals are not attained, bonuses are reduced proportionally. Additionally, the
Compensation Committee of the Board of Directors may increase or decrease
individual bonuses based on qualitative factors.

Determination as to whether or not the performance targets have been met is made
quarterly. The payout of bonuses occurred in the first quarter of 2005.